
	

115 HR 6319 RH: Expanding Investment in Small Businesses Act
U.S. House of Representatives
2018-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 676
		115th CONGRESS2d Session
		H. R. 6319
		[Report No. 115–878]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2018
			Mr. Hultgren introduced the following bill; which was referred to the Committee on Financial Services
		
		
			July 31, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To require the Securities and Exchange Commission to carry out a study of the 10 per centum
			 threshold limitation applicable to the definition of a diversified company
			 under the Investment Company Act of 1940, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Expanding Investment in Small Businesses Act. 2.SEC study (a)In generalThe Securities and Exchange Commission shall carry out a study of the 10 per centum threshold limitation applicable to the definition of a diversified company under section 5(b)(1) of the Investment Company Act of 1940 (15 U.S.C. 80a–5(b)(1)) and determine whether such threshold limits capital formation.
 (b)ConsiderationsIn carrying out the study required under subsection (a), the Commission shall consider the following:
 (1)The size and number of diversified companies that are currently restricted in their ability to own more than 10 percent of the voting shares in an individual company.
 (2)If investing preferences of diversified companies have shifted away from companies with smaller market capitalizations.
 (3)The expected increase in the availability of capital to small and emerging growth companies if the threshold is increased.
 (4)The ability of registered funds to manage liquidity risk. (5)Any other consideration that the Commission considers necessary and appropriate for the protection of investors.
 (c)Solicitation of public commentsIn carrying out the study required under subsection (a), the Commission may solicit public comments.
 (d)ReportNot later than the end of the 180-day period beginning on the date of enactment of this Act, the Commission shall issue a report to the Congress, and make such report publicly available on the website of the Commission, containing—
 (1)all findings and determinations made in carrying out the study required under subsection (a); and (2)any legislative recommendations of the Commission, including any recommendation to update the 10 per centum threshold.
				
	
		July 31, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
